June 16, 2006


Mr. David Watkins
Jenkins & Watkins
2515 McKinney Ave., Suite 800
Dallas, TX 75201

Mr. Jeffrey C. Mateer
Mateer & Shaffer, L.L.P.
325 N. St. Paul Street, Suite 1300
Dallas, TX 75202

RE:   Case Number:  05-0706
      Court of Appeals Number:  05-05-01034-CV
      Trial Court Number:  03-02664-F

Style:      IN RE  DALLAS PETERBILT, LTD, L.L.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Mr. Jim Hamlin            |
|   |Ms. Lisa Matz             |
|   |Honorable Robert H. (Bob) |
|   |Frost                     |